ATLANTICARE REGIONAL MEDICAL CENTER, et al., Petitioners-Petitioners, and Bayshore Community Hospital, Hackensack University Medical Center, Jersey Shore University Medical Center, Ocean Medical Center, Palisades Medical Center, Raritan Bay Medical Center, Riverview Medical Center, and Southern Ocean Medical Center, Petitioners, v. DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES, Respondent-Respondent.To the Appellate Division, Superior Court:A petition for certification of the judgment in A-000364-15 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is denied, with costs.